COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Case number: 01-14-452-CV

Style: Cameron International Corp. v. Jeremy Guillory

Date motion filed:      August 8, 2014

Party filing motion:           Appellant
Document to be filed:          Motion to accelerate submission

       It is ordered that the motion is granted. The appeal is set for submission on September
       17, 2014 at 1:30 P.M.




Judge's signature: /s/ Jane Bland
                        Acting individually

                        Panel consists of Justices Higley, Bland, and Sharp.

Date: August 12, 2014